Order entered October 17, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00583-CV

J. WAYNE JOHNSON, GOD'S TABERNACLE OF DELIVERANCE, ET AL., Appellants

                                               V.

                            HERRING BANK, ET AL., Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-15858

                                           ORDER
       Because the law on assignment of claims does not alter the rules regarding party

representation in court, we DENY appellants J. Wayne Johnson and God’s Tabernacle of

Deliverance’s motion for reconsideration of our September 9, 2014 order. On our own motion,

we GRANT God’s Tabernacle and Cardell Deyun Booker until October 27, 2014 to notify the

Court of counsel’s name, state bar number, email and mailing addresses, and telephone number.

Failure to do so will result in dismissal of God’s Tabernacle and Mr. Booker’s appeal.


                                                      /s/   ADA BROWN
                                                            JUSTICE